Title: To Thomas Jefferson from Henry Dearborn, 22 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department January 22d 1808
                        

                        I have the honor of proposing for your approbation Henry Hobert of Massachusetts to be appointed a Cadet in the Regiment of Artillerists in the service of the United States.
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Note by Jefferson:]
                     Jan. 22. 08.
                     Approved
                     
                         Th: Jefferson
                     
                  
               